DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-11, 13 and 20-28 are pending in this application, of which claims 1, 4 and 20 are independent claims. Claims 12 and 14-19 has been cancelled by the Applicant.
Applicant’s arguments based on the remarks filed on 12/16/2020 with respect to rejections of claims 1-11, 13 and 20-28 under 35 U.S.C. §103(a) have been fully considered and are persuasive. The rejections of claims 1-11, 13 and 20-28 have been withdrawn.
Allowable Subject Matter
The present claims 1-11, 13 and 20-28 are allowable.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Wilson and Trotta fails to disclose or suggest the claimed limitations: “a sensor configured to generate sensor data, the sensor having a millimeter wave ranging engine configured to transmit millimeter wave signals using the phased antenna array that produce corresponding reflected millimeter wave signals upon the transmitted millimeter wave signals reflecting off an external object, receive the reflected millimeter wave signals, and generate range information associated with a distance between the electronic device; and the sensor data comprising the range the external object  information; and control circuitry configured to perform a handover of the wireless data using the range information.” as claimed as a whole in combination with other required elements as recited in claim 1 and similarly claimed in claims 4 and 20 of the current application. 
Other prior art of records, Narasimha and Jo do not cure the deficiencies found in the combination of Wilson and Trotta (remark: Page 14 and page 16 consecutively). The Examiner acknowledges that the Applicant’s arguments are persuasive, and therefore claims 1, 4 and 20 are allowable due to claims similarity.
Regarding the remaining claims, since the prior arts of record fail to teach the claimed invention subject matters of the above independent claims, all the remaining claims 2-3, 5-11, 13, and 21-28 are therefore also allowable per their dependencies respective to above allowable base claims.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Dorsey (US Pub. 2013/0173315) teaches a system supporting millimeter wave wireless communications.
Somayazulu et al. (US Pub. 2015/0245251) teaches an integration of mmWave technology in a heterogeneous wireless communication system. 
Weissman et al. (US Pub. 2016/0248451) teaches transceiver configuration for millimeter wave wireless communications.
Miao et al.  (US Pub. 2017/0230893) teaches a mmWave carrier aggregation system using relay backhaul communication.
Parkvall et al. (US Pub. 2017/0331670) teaches a fifth-generation wireless communication network, including beams measurement for quality threshold reporting.
Akdeniz et al. (US Pub. 2020/0252838) teaches a user equipment including circuitry operable to perform handover using cell detection techniques.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

   February 28, 2021